Citation Nr: 9908808	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  92-00 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left shoulder disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder.

3.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder prior to September 18, 1996.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

William W. Berg, Counsel  


INTRODUCTION

The veteran served on active duty from October 1968 to May 
1970.  His decorations include the Purple Heart Medal.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in July 1992, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, for additional development.  Following 
the requested development, the RO continued its denial of the 
application to reopen claims of entitlement to service 
connection for disabilities of the shoulders.  However, in a 
rating decision dated in September 1998, the RO associated 
the veteran's schizophrenia with his service-connected post-
traumatic stress disorder and granted a total schedular 
evaluation for the reclassified psychiatric disability, 
effective from the date of a VA examination conducted on 
September 18, 1996.  Thus, the remaining issue before the 
Board has been reclassified as set forth on the title page of 
this decision.  

The veteran also claimed entitlement to service connection 
for a skin disorder secondary to exposure to Agent Orange.  
In a rating decision dated in November 1998, service 
connection for a skin condition as a result of exposure to 
herbicides was denied by the RO, and the veteran was so 
informed in a letter dated the following month.  In February 
1999, the veteran's field representative noted the issue of 
entitlement to service connection and compensation for a skin 
condition as one of the questions at issue in this case.  The 
representative appears to believe that that issue is in 
appellate status and as having been included in a 
supplemental statement of the case issued in December 1998.  
However, this is not the case.  The representative stated 
that the veteran had never contacted the field representative 
regarding the issue of service connection for a skin disorder 
secondary to Agent Orange exposure.  It is therefore unclear 
whether the veteran or his representative intends to initiate 
an appeal with regard to the November 1998 rating 
determination denying service connection for a skin disorder 
due to Agent Orange.  This matter is referred to the RO for 
whatever action is deemed appropriate.  


FINDINGS OF FACT

1.  A rating decision dated in August 1972 denied service 
connection for residuals of an injury of the right and left 
shoulders.  

2.  Although the veteran was informed of this determination 
later the same month, he did not initiate an appeal with 
respect to the claim for service connection for a left 
shoulder disorder.  

3.  The evidence added to the record since the August 1972 
rating decision is cumulative and insignificant with respect 
to the issue of entitlement to service connection for a left 
shoulder disorder.  

4.  In June 1975, the Board denied service connection for a 
right shoulder disorder.  

5.  The evidence added to the record since the June 1975 
Board decision establishes that a right shoulder disorder had 
its onset in service.  

6.  Based on a review examination performed by VA on May 31, 
1989, and subsequent evidence of record, the veteran had 
severe impairment as a result of his service-connected post-
traumatic stress disorder that rendered him unemployable. 
 


CONCLUSIONS OF LAW

1.  Evidence added to the record since the August 1972 
unappealed rating decision denying service connection for a 
left shoulder disorder is not new and material, and the claim 
for this benefit is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).  

2.  Evidence added to the record since the June 1975 Board 
decision denying service connection for a right shoulder 
disorder is material, and establishes a basis for an award of 
service connection.  38 U.S.C.A. §§ 1110, 5108 (West 1991); 
38 C.F.R. §§ 3.156(a), 3.303 (1998).  

3.  The criteria for a 100 percent evaluation for post-
traumatic stress disorder, effective from May 31, 1989, have 
been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.157, 3.400, 4.7, 4.16(c), 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A rating decision dated in August 1972 denied service 
connection for residuals of an injury of the right and left 
shoulders.  Although the veteran was informed of this 
determination later the same month, he did not initiate an 
appeal with respect to the claim for service connection for a 
left shoulder disorder.  The rating decision with respect to 
the left shoulder claim therefore became final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(1998).  In June 1975, the Board denied service connection 
for a right shoulder disorder.  That decision is final based 
on the evidence then of record.  38 U.S.C.A. §§ 7103, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. § 20.1100 (1998).  
However, a claim will be reopened if new and material 
evidence has been submitted since the last time that the 
claim was finally disallowed on any basis.  38 U.S.C.A. 
§ 5108; 38 C.F.R. §§ 3.156(a), 20.1105 (1998); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, new and material evidence 
means:  

evidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The veteran's application to reopen his claims was received 
in March 1990, and evidence in support thereof has been 
received.  


A.  Left Shoulder

The evidence of record at the time of the August 1972 rating 
decision consisted mostly of the service medical records and 
a June 1972 report of VA examination.  The service medical 
records are negative for complaints or findings referable to 
a left shoulder disorder, except for a medical history 
associated with the veteran's separation examination in May 
1970, when the veteran gave a history of a painful or "trick" 
shoulder.  However, a shoulder disability was not found on 
clinical examination at that time.  Despite complaints by the 
veteran of pain in both shoulders when examined by VA in June 
1972, a clinical examination was negative for pertinent 
findings, and X-rays of the shoulders revealed no bone or 
joint pathology or any soft tissue abnormality, including 
calcifications.  

Although the veteran and his representative contend that he 
has the long-term residuals of a shoulder injury sustained in 
service, the fact remains that the evidence added to the 
record since the August 1972 rating decision is negative for 
a showing of any current left shoulder disability.  Evidence 
associated with the claims file following the August 1972 
rating decision include private medical reports that show 
that the veteran was seen by a private orthopedist in April 
1972 with complaints that included pain in both shoulders 
that the veteran related to an injury in service.  However, a 
physical examination disclosed no evidence of pathology, and 
private X-ray studies the following month were equally 
negative for any pertinent abnormality.  Although a physical 
examination by VA in July 1973 revealed crepitation and pain 
in the right shoulder with movement of the arm, a chronic 
left shoulder disorder has not been found.  Indeed, despite 
complaints of bilateral shoulder pain on a VA consultation in 
October 1981, X-rays remained negative for left shoulder 
pathology, and a left shoulder disorder was not diagnosed.  
The medical evidence of record subsequent to the August 1972 
rating decision is negative for current left shoulder 
pathology, despite photographs submitted by the veteran in 
November 1974 that depict him wearing bandages on both 
shoulders during his service in Vietnam.  Even if it is 
conceded that the veteran sustained a left shoulder injury 
during service, the mere occurrence of inservice injury is 
insufficient to establish current disability.  There must be 
competent medical evidence that the veteran has chronic 
residuals of an inservice injury in order for service 
connection to be in order.  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 
118 S. Ct. 2348 (1998).  Despite being seen on numerous 
occasions following service for orthopedic complaints, a 
disability of the left shoulder has never been shown.  In 
essence, the veteran's current contention is identical to the 
contention made before the rating board in August 1972, and 
the current evidence of record shows nothing more than what 
the evidence showed at that time; that is, that the veteran 
had no chronic left shoulder disorder, a finding that still 
holds true and is unchanged by a showing of any injury in 
service.  In the absence of any current diagnosis or 
competent medical evidence of left shoulder disability, any 
injury in service must be regarded as an acute and transitory 
episode that left no residual disability.  38 C.F.R. 
§ 3.303(b) (1998).  Lay witness statements that make no 
mention of any shoulder injury or residuals of shoulder 
injury reinforce this view of the evidence.  It follows that 
the evidence added to the record since the August 1972 
determination is cumulative and insignificant to the issue.  
As new and material evidence has not been submitted, the 
application to reopen a claim for service connection for a 
left shoulder disability must be denied.  

B.  Right Shoulder

In June 1975, the Board denied service connection for 
residuals of a right shoulder injury because the service 
medical records were silent as to any type of injury to the 
right shoulder and because a current right shoulder 
disability was not shown.  The Board concluded that any 
shoulder injury that the veteran might have sustained in 
service was acute and transitory and left no residual 
disability.  The photographs showing bandages of both 
shoulders were of record at that time, as was other medical 
evidence showing a diagnostic impression of crepitation of 
the right shoulder on a VA physical examination in July 1973.  
The evidence received since the June 1975 Board decision 
shows ongoing complaints of right shoulder or right upper 
extremity pain, primarily during the early to mid 1980's.  
When the veteran was seen at a VA outpatient clinic in 
September 1981, myositis of the right shoulder was diagnosed.  
On a VA consultation in October 1981, arthritis of the right 
acromioclavicular joint was diagnosed.  The Axis III 
diagnosis when the veteran was hospitalized by VA in February 
and March 1985 was right shoulder joint pain, while a VA 
psychological evaluation in February 1985 noted a history of 
arthritis of the right acromioclavicular joint.  The more 
recent medical evidence of record has not shown current right 
shoulder disability, but for present purposes, the existence 
of a right shoulder disability will be assumed.  Although 
there is no medical evidence of record attributing any 
current right shoulder disorder to service or to any injury 
in service, given the credible accounts of an inservice 
injury provided by the veteran, the absence of any 
intervening injury, and new and material evidence, i.e., the 
reports of postservice arthritis, it is not unreasonable to 
conclude that a chronic right shoulder disorder did in fact 
have its onset in service.  The benefit of the doubt has been 
resolved in the veteran's favor. 38 U.S.C.A. §§ 1110, 5108 
(West 1991); 38 C.F.R. §§ 3.156(a), 3.303 (1998).



C.  Increased Evaluation Prior to September 18, 1996

The RO recently granted a total schedular evaluation for 
post-traumatic stress disorder with schizophrenia, effective 
from the date of a VA compensation examination in September 
1996.  The examiner then found that the veteran had two 
coexisting disorders - post-traumatic stress disorder and 
schizophrenia - and that it was extremely doubtful that the 
veteran would ever be capable of being gainfully employed in 
view of the severity and chronicity of his illness.   The 
question before the Board, therefore, is whether the 
evaluation for the veteran's post-traumatic stress disorder 
prior to the date of that examination was sufficiently severe 
that a total schedular rating was warranted.  

The issue of an increased rating for post-traumatic stress 
disorder was initiated by a review examination on that was 
conducted on May 31, 1989.  The RO in July 1989 continued a 
30 percent evaluation for the service-connected psychiatric 
disorder on the basis of the examination findings of the 
previous May.  In November 1989, the veteran filed a notice 
of disagreement with the evaluation and the effective date.  
Following the issuance in January 1990 of a statement of the 
case with respect to the increased rating issue, the veteran 
filed a timely substantive appeal.  The veteran requested a 
hearing before the RO, and testimony on this issue was 
elicited from the veteran and his spouse in March 1990.  In a 
decision dated in September 1990, the hearing officer granted 
a 50 percent evaluation for post-traumatic stress disorder.  
A rating decision later in September, which implemented that 
decision, established an effective date of November 16, 1989, 
the date of the veteran's notice of disagreement with the 
30 percent evaluation.  In a letter dated November 16, 1990, 
the RO advised the veteran of the increase in his disability 
rating for post-traumatic stress disorder.  In a statement 
received in September 1991, the veteran said that he 
disagreed with the 50 percent evaluation and essentially 
requested a total schedular evaluation for his post-traumatic 
stress disorder.  During this period of time, the veteran was 
also prosecuting a claim to establish entitlement to service 
connection for residuals of a bilateral shoulder injury.  
These claims were eventually consolidated in the current 
appeal.  

The Board finds that the veteran has continuously prosecuted 
his claim for a total schedular evaluation since the date of 
the review examination in May 1989, as the grant of a 
50 percent evaluation did not constitute a grant of the total 
benefit sought.  The relevant timeframe for the Board's 
inquiry is therefore the period from May 31, 1989, to 
September 18, 1996.  The issue is whether the veteran's 
impairment due to his service-connected psychiatric disorder 
warranted a higher rating during that period of time.  With 
respect to this issue, therefore, only the rating criteria in 
effect prior to November 7, 1996, are applicable.  See Rhodan 
v. West, 12 Vet. App. 55 (1998).  During this period, the 
veteran's sole compensable service-connected disability was 
post-traumatic stress disorder.  Although service connected 
for a number of other disorders, only noncompensable ratings 
had been assigned.  Thus, at all times material to this 
appeal, the provisions of 38 C.F.R. § 4.16(c) were 
applicable.  In January 1992, the veteran's representative 
contended that the veteran's post-traumatic stress disorder 
was chronic and rendered him unemployable.  

When the veteran was examined in May 1989, it was reported 
that he remained unemployed, was under treatment by a VA 
psychiatrist, and that he appeared for his examination 
wearing sunglasses and a military uniform.  He appeared 
anxious, nervous, restless, at times tearful, and 
intermittently mumbled to himself.  His affect was 
inappropriate.  He stated that he heard voices telling him to 
kill and that he sometimes saw children being killed.  He 
reported that he dreamt a lot about Vietnam and felt 
depressed because he killed people in Vietnam.  He stated 
that he slept poorly due to frightening nightmares.  The 
examiner indicated that the veteran's memory was severely 
impaired and that he was disoriented in all spheres.  Indeed, 
the veteran was unable to give a history.  The diagnosis was 
chronic post-traumatic stress disorder.  It is significant 
that schizophrenia was not diagnosed at that time.  

The record thereafter shows continuing treatment by VA for 
chronic psychiatric disability, including medication for 
post-traumatic stress disorder and paranoid schizophrenia.  
When the veteran was examined for compensation purposes in 
September 1992, his mood was anxious and depressed, his sleep 
was poor, and he had frequent nightmares about his combat 
experiences in Vietnam.  He had flashbacks and was 
hyperalert.  He was sensitive to loud noises.  He had a 
startle reaction.  He had "a short fuse" and had outbursts of 
rage.  He felt irritable and fatigued and was argumentative.  
He had difficulties relating to people and had feelings of 
detachment and estrangement from people.  He made efforts to 
avoid thoughts, feelings and situations that would arouse 
recollection of painful experiences in Vietnam.  He had death 
wishes and suicidal ideation.  However, he had no history of 
suicidal attempts.  He felt pessimistic about the future, and 
his appetite was poor.  Anhedonia was present.  It was noted 
that he previously enjoyed watching television.  His memory 
and concentration were impaired and at times, he experienced 
auditory hallucinations consisting of numerous voices telling 
him that Lucifer "will kill you."  However, there were no 
delusions, thought broadcasting, or thought insertion.  He 
had fear of heights and darkness.  He had no other phobias, 
obsessions, compulsions or panic attacks.  The diagnoses were 
post-traumatic stress disorder and dysthymic disorder.  

When examined for compensation purposes in April 1995, the 
veteran complained that he was still very nervous as if he 
were still in Vietnam fighting and killing people.  On 
examination, he appeared to be very nervous and agitated and 
spoke in a loud tone.  At times, he was tearful.  His affect 
was inappropriate, although his verbal productions were 
coherent.  He had flashbacks and nightmares related to his 
combat experiences, as well as survivor's guilt, depression, 
suicidal thoughts, social isolation, and difficulties in 
interpersonal relationships.  He was hypervigilant.  He 
admitted hearing voices of Vietnamese.  He complained of 
impairment of concentration and memory.  He was oriented only 
to the present date but not to person.  His insight and 
judgment were impaired.  He denied use of alcohol and illicit 
drugs.  He stated that he occasionally attended a VA clinic 
for treatment of his nervous condition and skin rashes.  He 
reported that he was not taking any medication at present.  
The diagnosis on Axis I was post-traumatic stress disorder.  
His Global Assessment of Functioning score was 41-50.  The 
Global Assessment of Functioning (GAF) is a scale reflecting 
the "'psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness.'"  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994) (DSM-IV)).  

Although his GAF score had deteriorated to 21 during the 
previous year when examined in September 1996, and although 
schizophrenia was then apparently associated with his post-
traumatic stress disorder, it bears emphasis that 
schizophrenia was not diagnosed on any of the examinations 
during the time period currently at issue.  This is not to 
say that the veteran did not have some symptoms indicative of 
schizophrenia during this timeframe; it is only to say that 
his impairment from post-traumatic stress disorder at all 
times material to this appeal was, at a minimum, severe.  It 
is probable that a 70 percent evaluation was warranted for 
post-traumatic stress disorder under the rating criteria then 
in effect.  The record also suggests that during this period 
of time, the veteran was unemployable as a result of his 
post-traumatic stress disorder.  It is unlikely that the 
veteran was capable of securing or following a substantially 
gainful occupation, given his psychiatric symptomatology, his 
irritability and outbursts of anger, and his tendency to 
appear in uniform for examination.  This matter is not free 
from doubt, and the RO's resolution of this matter was not 
unreasonable.  However the Board is of the opinion that the 
evidence supports a finding that the veteran's service-
connected post-traumatic stress disorder was severely 
impairing and rendered him unemployable, effective with his 
VA examination on May 31, 1989.  38 C.F.R. §§ 3.157, 3.400.  


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a left shoulder disorder is denied.  

New and material evidence having been submitted, entitlement 
to service connection for a right shoulder disorder is 
granted.  

A 100 percent evaluation is granted for post-traumatic stress 
disorder, effective May 31, 1989, subject to controlling 
regulations governing the payment of monetary benefits.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 
- 4 -


- 16 -


